United States Court of Appeals,

                                         Eleventh Circuit.

                                           No. 98-6159.

        NATIONAL MINING ASSOCIATION, Alabama Coal Association, Petitioners,

                                                 v.

       SECRETARY OF LABOR, United States Department of Labor, et al., Respondents.

                                           Sept. 4, 1998

Petition for Review of an Order of the Mining Safety and Health Administration.

Before EDMONDSON and BIRCH, Circuit Judges, and STAFFORD*, Senior District Judge.

       EDMONDSON, Circuit Judge:

       The National Mining Association and the Alabama Coal Association ("NMA") dispute a

finding of the Mining Safety and Health Administration ("MSHA") that allows testing the amount

of coal dust in mines by using measurements taken over a single shift, rather than traditional

multi-shift measurements.     NMA challenges the new sampling method on substantive and

procedural grounds. We vacate the finding.

                                            Background

       One of the reasons Congress passed the Federal Coal Mine and Safety Act ("the Coal Act")

in 1969 was to reduce the amount of coal dust inhaled by coal miners. The dust was known to cause

Black Lung Disease. The Coal Act provided interim standards for the maximum amount of coal

dust permitted in coal mines as well as guidance on how to measure the level of coal dust in a mine's




   *
     Honorable William Stafford, Senior U.S. District Judge for the Northern District of Florida,
sitting by designation.
atmosphere. The interim standards were effective until the Secretaries1 created improved health

standards. Relevant provisions of the Coal Act were re-enacted in the Federal Mine Safety and

Health Act of 1977 ("the Mine Act"). See 30 U.S.C. §§ 801-962 (1994).

        This dispute revolves around several provisions of the Mine Act. Under 30 U.S.C. § 841(a)

the Secretary has authority to supersede the "interim mandatory health and safety standards" of the

Mine Act with "improved mandatory health and safety standards." But the Secretary must enact the

new standards according to the provisions of § 811. See 30 U.S.C. § 811(a). Section 811(a)(6) is

at the heart of the current controversy. It states the Secretary "shall set standards" that adequately

assure, on the basis of the "best available evidence" that no miner will suffer "material impairment

of health" under the new standard and that the Secretary shall also consider the "latest available

scientific data in the field, the feasibility of the standards, and experience gained under this and other

health and safety laws."

        Other pertinent provisions of the Mine Act include § 842(b)(2) which requires that the

"average concentration" of coal dust to which a miner is exposed during each shift not exceed 2.0

milligrams per cubic meter of air (2.0 mg/m3). Average concentration is defined as a concentration

that

        accurately represents the atmospheric conditions with regard to respirable dust to which each
        miner ... is exposed ... over a single shift only, unless [the Secretary] finds in accordance
        with ... Section 811 ... that such single shift measurement will not, after applying valid
        statistical techniques to such measurement, accurately represent such atmospheric conditions
        during such shift.

30 U.S.C. § 842(f).


   1
    Throughout this opinion, "the Secretary" normally means the Secretary of Labor. MSHA is
part of the Department of Labor. Under the Coal Act, however, the Secretaries meant the
Secretary of the Interior and Secretary of Health, Education, and Welfare.

                                                    2
       In 1971, MSHA's predecessor, the Bureau of Mines, proposed a finding that single-shift

sampling would not accurately represent the atmospheric conditions of a mine. See 36 Fed.Reg.

13286 (1971). The proposed finding was made final in 1972. See 37 Fed.Reg. 3833 (1972). MSHA

now wishes to rescind the 1971/72 finding and to begin single-shift sampling.

       In attempting to rescind the 1971/72 finding, MSHA published two notices in the Federal

Register. The first, published in February 1994, stated MSHA's plan to rescind the 1971/72 finding

and replace it with a single, full-shift measurement of the atmospheric conditions. See 59 Fed.Reg.

8357 (1994). The second, published simultaneously, stated that citations would be issued based on

single-shift sampling. See 59 Fed.Reg. 8356 (1994).

       Single-shift sampling—in part—grew out of MSHA's Spot Inspection Program ("SIP"), itself

designed to defeat suspected tampering of dust samples by mine operators. See 63 Fed.Reg. 5664,

5667 (1998). After the SIP, MSHA concluded that multi-shift sampling was inaccurate because

multi-shift sampling did not lead to citations in places where the SIP had shown miners to be

overexposed. See id. at 5668. The Federal Mine Safety and Health Review Commission, however,

vacated citations issued under the SIP because of MSHA's failure to comply with the rulemaking

procedures in § 811. See Secretary of Labor v. Keystone Coal Mining Corp., 16 FMSHRC 6 (1994).

       Another reason given by MSHA for rescinding the 1971/72 finding is the improvement in

air sampling technology. See 63 Fed.Reg. 5664, 5666 (1998). Since 1971, significant improvements

have been made to calibration procedures, weighing accuracy, and sampling pumps. See id.

       The accuracy of single-shift sampling is hotly debated by the parties. NMA argues that

single-shift sampling is so inaccurate that a large number of citations will be erroneously issued to

coal mine operators. MSHA counters that single-shift measurements are more accurate because they


                                                 3
tend to expose spatial or temporal peaks in dust levels that would, under a multi-shift measurement,

be masked by some measurements below the 2.0 mg/m3 threshold when averaged with the peak

values. See id. at 5689. MSHA supports this conclusion by pointing out that multi-shift

measurements were always highest during the first measured shift: it was only after the first shift,

says MSHA, that operators had time to affect dust production. See id. at 5668.

       Because of this debate, the period for public comment was extended several months, and two

public hearings were held about the notices. See, e.g., 61 Fed.Reg. 18158 (1996). As a result of the

comments, MSHA defined "accurately represent[ ]" (as used in 30 U.S.C. § 842(f)), re-opened the

comment period, and held a public hearing on the new definition. See 61 Fed.Reg. 10012, 10013

(1996). In February 1998, MSHA issued the subject of our review, the Joint Finding and

Noncompliance Determination Notice ("the Joint Finding") which rescinded the 1971/72 finding.

See 63 Fed.Reg. 5664 (1998).

                                            Discussion

       NMA raises procedural objections under the Mine Act, the Administrative Procedure Act

("APA"), and the Regulatory Flexibility Act ("RFA"), and substantive objections to the Joint

Finding. We will address only the procedural objections.

A. The Mine Act

       NMA says that the procedural requirements of the Mine Act, in 30 U.S.C. § 811, were not

met by MSHA's Joint Finding. MSHA makes two arguments in response. First, the use of

single-shift measurements is no mandatory health and safety standard and, therefore, does not need

to comply with § 811. Second, if the Joint Finding is a mandatory health and safety standard,

MSHA argues, the Joint Finding complied with the procedural requirements of § 811. In arguing


                                                 4
that the Joint Notice complied with § 811, however, MSHA insists that portions of § 811 do not

contain procedural requirements.

        An agency's interpretation of its governing statute is often given significant deference. See

Chevron, U.S.A., Inc. v. Natural Resources Defense Council, 467 U.S. 837, 842-43, 104 S.Ct. 2778,

81 L.Ed.2d 694 (1984). But, when applying Chevron 's first step, we do not need to defer when the

issue is a "pure question of statutory construction." See INS v. Cardoza-Fonseca, 480 U.S. 421, 446,

107 S.Ct. 1207, 94 L.Ed.2d 434 (1987). Likewise, we need not defer to issues beyond the agency's

expertise. See Morris v. CFTC, 980 F.2d 1289, 1293 (9th Cir.1992); see also Colorado Public

Utils. Comm'n v. Harmon, 951 F.2d 1571, 1579 (10th Cir.1991) (not deferring on issue of

preemption); Lynch v. Lyng, 872 F.2d 718, 724 (6th Cir.1989) (not deferring on issue of statute's

effective date).

       Because deciding if MSHA must address the requirements of § 811(a)(6) is a question of

pure statutory construction, we need not defer to MSHA's interpretation. We conclude that MSHA's

various interpretations of § 811(a)(6)—as we shall explain—are incorrect.

        Use of single-shift measurements by MSHA is a health and safety standard. Mandatory

health and safety standard is defined, in § 802(l ) as "the interim mandatory health or safety

standards" between § 841 and § 846. Section 842(f) is the basis for single-shift sampling.

Furthermore, § 841(a) refers to §§ 842-846 as "interim mandatory health standards." At a minimum,

therefore, § 842(f) is an interim mandatory health standard. § 841(a) continues, however, to say that

the interim mandatory health standards of §§ 842-846 are effective "until superseded in whole or

in part by improved mandatory health standards." Single-shift sampling supersedes multi-shift

sampling, which was based on § 842(f). Single-shift sampling, therefore, is an "improved


                                                 5
mandatory health standard." See United Mine Workers v. Dole, 870 F.2d 662, 671 (D.C.Cir.1989)

(the term "mandatory standard" includes standards adopted to replace an existing mandatory

standard); id. at 672 (concluding § 811(a)(9) is a mandatory standard). According to § 841(a), any

new standard must be "promulgated ... under the provisions of Section 811."2

       The reasoning of the Federal Mine Safety and Health Review Commission ("the

Commission") in Secretary of Labor v. Keystone Coal Mining Corp., 16 FMSHRC 6, 13 (1994)

supports our conclusion that MSHA's new sampling method is a mandatory health standard. In

Keystone, the Commission rejected MSHA's argument that single-shift measurements did not require

following § 811 procedures. Section 842(f), said the Commission, explicitly requires MSHA to

follow § 811 procedures if the Secretary decides not to use single-shift measurements. This

intent—to use § 811 procedures if rejecting single-shift measurements—"bespeaks an equal intent

that, once such a finding is made, it may be rescinded only" by following § 811 procedures. Id.

        MSHA next argues that it did comply with § 811, but that MSHA must only comply with

the procedure-setting portions of § 811. MSHA says § 811(a)(6) contains no procedure-setting

provisions.3 We think MSHA's interpretation is incorrect.


   2
    MSHA argues that not all the provisions of §§ 842-846 can require rulemaking in accordance
with § 811. But, § 841 makes no distinction between the provisions in §§ 842-846 when it
requires the Secretary to comply with § 811 requirements. Also, § 842(f) is distinct from the
other provisions in that it contains an explicit requirement for the Secretary to comply with § 811
procedures. See 30 U.S.C. § 842(f). Still, these provisions are not at issue today, and we do not
decide if § 811 requirements apply to them.
   3
    In the alternative, MSHA argues that the 2.0 mg/m3 standard encompasses the § 811(a)(6)
requirements. In other words, MSHA argues that, so long as they do not alter the 2.0 mg/m3
standard, then the improved mandatory health standard is automatically feasible, does not
materially impair miners' health, and is based on the best available scientific evidence. The plain
language of § 841(a), however, states that § 811 standards apply to §§ "842 through 846." 30
U.S.C. § 841(a) (emphasis added).

                                                6
       The plain language of § 842(f) and 841(a) requires mandatory health or safety standards to

be made "under" or "in accordance with" the "provisions of section 811." No restriction suggests

that MSHA must comply only with the procedures in § 811. Where Congress sought to refer only

to the procedural aspects of § 811, it did so clearly. See 29 U.S.C. § 811(b)(2) ("A temporary

mandatory health or safety standard shall be effective until superseded by a mandatory standard

promulgated in accordance with the procedures prescribed in [§ 811(a)(3) ].") (emphasis added).

       Our conclusion using the statute's plain meaning is supported by three additional points.

First, § 811(a)(6) says that MSHA shall consider the feasibility of the standards. The language is

not discretionary. Second, MSHA, in more recent rulemakings, recognizes the requirement to

address feasibility. See 63 Fed.Reg. 17492, 17558 (1998) (addressing feasibility of proposed rule

on diesel engine exhaust in mines).4 Third, MSHA is reversing its prior policy on sampling. Proper

procedures are particularly important where, as here, MSHA's predecessor studied and rejected

single-shift sampling.

       To use single-shift measurements, then, MSHA must follow all the provisions of § 811. We

conclude MSHA has not done so.

        § 811 requires notice, the opportunity for public comment, public hearings if requested, and

final publication in the Federal Register. There can be little doubt, as detailed in the facts above,

that MSHA satisfied these requirements. But as we have explained, MSHA must also satisfy the

requirements of § 811(a)(6). Therefore, MSHA must demonstrate that the new standard (a)



   4
   We fail to understand MSHA's argument that the diesel rulemaking is inapplicable because it
applies to operators, whereas single-shift sampling applies to MSHA inspectors. Section 811
makes no such distinction. In addition, MSHA uses inspector sampling to cite and fine mine
operators so, in this respect, changes to the inspector sampling program do apply to operators.

                                                 7
adequately assures that no miner will suffer a material impairment of health, on the basis of the best

available evidence; (b) uses the latest available scientific data in the field; (c) is feasible;5 and (d)

is based on experience gained under the Mine Act and other health and safety laws. See 30 U.S.C.

§ 811(a)(6)(A).

        After a review of the record, we conclude that the record contains no finding of economic

feasibility. The absence of a showing of economic feasibility is not surprising because MSHA

insisted, in the Joint Finding, that "there is no need to address feasibility." 63 Fed.Reg. 5664, 5669

(1998).6

        We conclude, therefore, that MSHA failed to comply with § 811(a)(6) of the Mine Act. So

we must vacate the Joint Finding.7

   5
    "Feasibility" under OSHA means technological and economic feasibility. See Color
Pigments Mfrs. Ass'n v. OSHA, 16 F.3d 1157, 1161 (11th Cir.1994). We believe the Mine Act
term "feasibility" includes these concepts as well, but we do not otherwise address the
applicability of OSHA.
   6
    At oral argument, MSHA's counsel suggested that the Regulatory Flexibility Analysis
(discussed in note 7) contained a study of economic feasibility. But, "[b]urdened by the view
that [§ 811(a)(6) ] was advisory, MSHA neither explored for itself nor elicited comments"
regarding the economic feasibility of single-shift sampling. United Mine Workers, 870 F.2d at
674. Determining if a regulation will have a "significant economic impact on a substantial
number of small [or large] entities," under the RFA, is not the same as deciding if the rule is
economically feasible.
   7
    We will address NMA's other procedural objections. NMA makes two challenges under the
Administrative Procedure Act. We reject NMA's first argument that MSHA failed to provide
notice of its plan to apply the Joint Finding to surface mines. MSHA's inspector sampling
program—the program altered by single-shift sampling—has applied to surface mines since the
program's inception. Also, MSHA referred to 30 C.F.R. § 71—regulating surface mines but not
underground mines—several times during the rulemaking. We note that NMA submitted
comments referencing 30 C.F.R. § 71. We also reject NMA's second argument, that MSHA
relied on undisclosed material for the Joint Finding. The information used by MSHA after the
record closed was not new or critical to the Joint Finding.

                NMA also challenges the Joint Finding under the Regulatory Flexibility Act, 5

                                                   8
VACATED.




U.S.C.A. § 603 (West Supp.1998) ("RFA"). We reject this argument. We find the
Secretary's certification that single-shift sampling will not have a "significant economic
impact on a substantial number of small entities" meets the requirements of Section
605(b), but—as discussed in note 6—does not demonstrate the rule's economic
feasibility.

                                         9